Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim 1-4 are pending in this application.   
The examiner notes that no art rejection has been made.  The only rejection is a Double Patent rejection with respect to the parent application which is US Patent 10,659,519 and US Patent 11,082,479.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,659,519.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have known that all of the limitations in the current application are disclosed in Patent 10,659,519 would have been obvious to one of ordinary skill in the art that the compositional information contains the same spatial and temporal relationship as the signaling information.
With respect to claim 1, Patent ‘519 discloses A method for transmitting a packet in a broadcasting system, the method comprising: 
generating at least one first MPEG media transport (MMT) packet based on data of at least one media processing unit (MPU), the at least one MPU belonging to an asset (claim 1, limitation 2), 
transmitting the at least one first MMT packet (claim 1, limitation 3), 
transmitting at least one second MMT packet generated based on first signaling information, wherein the first signaling information includes information for spatial relationship and temporal relationship among a plurality of assets including the asset (claim 1, limitation 4), and 
transmitting at least one third MMT packet generated based on second signaling information, wherein the second signaling information includes loss tolerance information indicating whether or not lossy delivery for the asset is allowed (claim 1, limitation 5).

With respect to claim 2, Patent ‘519 discloses wherein whether to request a re-transmission for the asset is determined based on the loss tolerance information. (claim 3, request the re-transmission).
With respect to claim 3, Patent ‘519 discloses A method for receiving a packet in a broadcasting system, the method comprising:
receiving at least one first MPEG media transport (MMT) packet generated based on data of at least one media processing unit (MPU), the at least one MPU belonging to an asset (claim 1, limitation 2);  
receiving at least one second MMT packet generated based on first signaling information, wherein the first signaling information includes information for spatial relationship and temporal relationship among the plurality of assets including the asset (claim 1, limitation 4);
receive at least one third MMT packet generated based on second signaling information, wherein the second signaling information includes loss tolerance information indicating whether or not lossy delivery for the asset is allowed  (claim 1, limitation 5),
receiving at least one third MMT packet generated based on second signaling information, wherein the second signaling information includes loss tolerance information indicating whether or not lossy delivery for the asset is allowed asset (claim 1, limitation 4); and 
processing the at least one first MMT packet, the at least one second MMT packet and the at least one third MMT packet (claim 1, limitation 5)..

With respect to claim 4, Patent ‘519 discloses , wherein whether to request a re-transmission for the asset is determined based on the loss tolerance information (claim 3, request the re-transmission).
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,082,479.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have known that all of the limitations in the current application are disclosed in Patent 11,082,479 would have been obvious to one of ordinary skill in the art that the compositional information contains the same spatial and temporal relationship as the signaling information.
With respect to claim 1, Patent ‘479 discloses A method for transmitting a packet in a broadcasting system, the method comprising: 
generating at least one first MPEG media transport (MMT) packet based on data of at least one media processing unit (MPU), the at least one MPU belonging to an asset (claim 1, limitation 3), 
transmitting the at least one first MMT packet (claim 1, limitation 4), 
transmitting at least one second MMT packet generated based on first signaling information, wherein the first signaling information includes information for spatial relationship and temporal relationship among a plurality of assets including the asset (claim 1, limitation 5), and 
transmitting at least one third MMT packet generated based on second signaling information, wherein the second signaling information includes loss tolerance information indicating whether or not lossy delivery for the asset is allowed (claim 1, limitation 6).

With respect to claim 2, Patent ‘479 discloses wherein whether to request a re-transmission for the asset is determined based on the loss tolerance information. (claim 2).
With respect to claim 3, Patent ‘479 discloses A method for receiving a packet in a broadcasting system, the method comprising:
receiving at least one first MPEG media transport (MMT) packet generated based on data of at least one media processing unit (MPU), the at least one MPU belonging to an asset (claim 3, limitation 3);  
receiving at least one second MMT packet generated based on first signaling information, wherein the first signaling information includes information for spatial relationship and temporal relationship among the plurality of assets including the asset (claim 3, limitation 4);
receiving at least one third MMT packet generated based on second signaling information, wherein the second signaling information includes loss tolerance information indicating whether or not lossy delivery for the asset is allowed asset (claim 3, limitation 5); and 
processing the at least one first MMT packet, the at least one second MMT packet and the at least one third MMT packet (claim 3, limitations 6-8).

With respect to claim 4, Patent ‘479 discloses , wherein whether to request a re-transmission for the asset is determined based on the loss tolerance information (claim 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443